992 So.2d 876 (2008)
Angel VILLANUEVA, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2117.
District Court of Appeal of Florida, Fifth District.
October 17, 2008.
*877 Heather M. Gray, Riverview, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Walton v. State, 847 So.2d 438, 445 (Fla.2003) (holding that trial counsel cannot be held ineffective for failing to anticipate changes in law).
SAWAYA, PLEUS and ORFINGER, JJ., concur.